Citation Nr: 0301907	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  00-12 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for left heel 
spur, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for right heel 
spur, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for degenerative 
bony spurring of the lumbosacral spine, currently evaluated 
as 10 percent disabling.  

(The issue of entitlement to a rating in excess of 10 percent 
for psoriasis will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to September 
1994.  

This appeal arises from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the veteran's claims for 
increased (compensable) ratings for his service-connected 
psoriasis,  bilateral heel spurs, and low back disability.  

In a November 2001 decision, the RO increased the ratings for 
the veteran's skin disorder, right heel spur, left heel spur, 
and low back disability to 10 percent.  The Court of Appeals 
for Veterans Claims (Court) has held that where a veteran has 
filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Accordingly, the claims remain in 
appellate status.

The Board is undertaking additional development on the issue 
of a rating in excess of 10 percent for psoriasis pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  




FINDINGS OF FACT

1.  The veteran's service-connected right heel spur is 
manifested by symptoms of pain, tenderness, weakness and 
fatigability with use, but it is not productive of any 
appreciable functional impairment upon objective examination; 
his right heel disability is no more than moderate in degree.  

2.  The veteran's service-connected left heel spur is 
manifested by symptoms of pain, tenderness, weakness and 
fatigability with use, but it is not productive of any 
appreciable functional impairment upon objective examination; 
his left heel disability is no more than moderate in degree

3.  The veteran's service-connected degenerative bony 
spurring of the lumbosacral spine is manifested by no more 
than slight limitation of motion of the lumbar spine and 
characteristic pain on motion; it is not productive of muscle 
spasm, to include on extreme forward bending, or loss of 
lateral spine motion, which is unilateral in a standing 
position.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a left heel spur have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 4.20, 4.40, 
4.45, 4.71a, Diagnostic Code 5299-5284 (2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for a right heel spur have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 4.20, 
4.40, 4.45, 4.71a, Diagnostic Code 5299-5284 (2002).  

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative bony spurring of the lumbosacral spine have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5292, 5295 (2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met by the statement and supplemental 
statements of the case and letters issued by the RO.  There 
is no indication of any additional relevant evidence that has 
not been obtained.  The veteran stated he was receiving 
treatment at Luke Air Force Base.  The RO requested and 
obtained those records.  The veteran has not identified any 
records which are not in the claims folder.  He has been 
afforded VA examinations to determine the current severity of 
his bilateral heel spurs and lumbar spine disability.  In 
addition the RO scheduled the veteran for hearings before a 
Hearing Officer at the RO and for a videoconference with a 
Member of the Board.  Notations in the claims folder and on 
the brieface indicate the veteran failed to appear for those 
hearings.  The RO issued a supplemental statement of the case 
to the veteran in November 2001, which outlined the 
provisions of changes to the law contained in the VCAA, 
including 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.159.  No 
further assistance to the veteran is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C.A § 
5103A.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

The RO generally kept the veteran apprised of what he must 
show to prevail in his claim, what information and evidence 
he is responsible for, and what evidence VA must secure.  As 
noted above, in November 2001 the RO sent the veteran a 
supplemental statement of the case which outlined the 
provisions of the VCAA and the Board sent the veteran a 
letter in October 2002, which apprised him of the new 
regulations for rating skin disorders.  Therefore, there is 
no further duty to notify.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Factual Background.  The service medical records show that 
the veteran sustained a back injury and was treated for low 
back pain and heel spurs.  X-rays of the lumbar spine 
revealed mild anterior degenerative bony spurring throughout 
the lumbar spine.  X-rays of the heels revealed a minute 
plantar calcaneal degenerative bony spur arising from the 
right os calcis and tiny bony ehthesophytes arising from the 
posterior process of the left os calcis. 

The veteran filed his claim for service connection in July 
1994.  In a July 1995 rating decision, the RO granted service 
connection for right and left heel spurs and degenerative 
bony spurring of the lumbosacral spine.  Noncompensable 
ratings were assigned for each heel spur and the low back 
disorder.  

In June 1999 the veteran requested that his service connected 
disabilities be reevaluated.  Upon VA examination in July 
1999, the veteran reported that his back pain was chronic, 
occurring two times a week for fifteen minutes at a time.  He 
also complained of intermittent heel pain.  Objective 
examination revealed the veteran was in not acute distress.  
His gait was normal and he did not use any assistive devices.  
He moved normally about the examining room, and mounted and 
dismounted the examining table.  He rose from the supine to 
the sitting position,  was able without difficulty to hop on 
either foot, heel and toe and to walk, squat and rise.  He 
could raise his arms over his head and forward bend.  He had 
full range of motion of the lumbar spine in forward flexion, 
backward extension, lateral flexion and lateral rotation.  
The assessment was mild chronic lumbosacral strain and a 
history of heel spurs.  X-rays of the feet revealed a right 
plantar calcaneal spur and a small left calcaneal spur.  An 
X-ray of the lumbar spine was normal; vertebral bodies were 
intact and showed good alignment, and intervertebral disc 
spaces and pedicles were well preserved.  

In May 2000 the RO denied the veteran's claims for increased 
(compensable) ratings for his service-connected bilateral 
heel spurs and lumbosacral spine disorder.  The veteran filed 
his notice of disagreement in June 2000.  In his notice of 
disagreement he indicated that his heel spurs had increased 
in severity and that he had daily bilateral heel and back 
pain.  The RO issued a statement of the case to the veteran 
in June 2000, which listed the evidence considered by the RO.  
The veteran submitted his substantive appeal in June 2000 
wherein he asserted that he was seeing his doctor at Luke and 
was now required to wear orthotics due to his heel spurs.  

The RO received the veteran's treatment records from Luke Air 
Force Base in February 2001, dated from January 1995 to 
February 2001.  The veteran reported no improvement over the 
past two weeks in December 1999 after being prescribed 
exercises.  His foot pain was worse on initially standing in 
the morning.  Examination of the feet revealed tenderness to 
palpation at the bilateral 5th metatarsals, midshaft on the 
dorsum and at the insertion of the plantar fascia.  May 2000 
X-rays revealed evidence of bilateral calcaneal spurs at the 
site of the insertion of the plantar aponeurosis.  There was 
no suggestion of tarsal coalition noted.  There were no 
fractures or destructive bony lesions identified.  In June 
2000 the veteran complained of heel and foot pain.  The 
examiner noted the veteran was a Postal Worker and exercises 
were prescribed.  Subsequent treatment records noted the heel 
pain was worsening despite the use of heel lifts and 
stretches.  A September 2000 physical examination report 
noted his spine and lower extremities were within normal 
limits.  

The RO arranged for VA orthopedic examination to be conducted 
in July 2001.  The veteran reported the bottom of his heels 
hurt every day.  He asserted he had weakness and fatigability 
due to pain and limped on the right side some of the time and 
that his left heel hurt equally.  Hie reported daily back 
pain but did not have pain with extension or pain which 
radiated to the left or right.  He also asserted that he had 
weakness and fatigability due to pain.  There was no 
incoordination.  Physical examination revealed the veteran 
was not in acute distress.  His gait was normal.  There was 
no tenderness to palpation, no muscle spasm or complaints of 
pain on midline percussion.  Seated straight leg raising was 
negative, bilaterally.  His deep tendon reflexes were 2+, 
bilaterally.  His Achilles was 1 to 2 + bilaterally.  Range 
of motion of the lumbar spine was flexion to 110 degrees, 
extension to 30 degrees, side bending to the right and left 
to 25 degrees with no complaints of pain.  The assessment was 
lumbar strain.  The examiner noted that there was no X-ray 
evidence of degenerative problems of any kind, no functional 
impairment or loss of range of motion.  

Examination of the feet revealed no tenderness to palpation 
of the right and left feet and heels, including the medial, 
lateral, posterior and plantar aspects.  Specifically, there 
was no tenderness of the plantar fascia.  There was no 
swelling of the left or right foot.  The VA examiner opined 
that the veteran had right and left plantar calcaneal spurs 
with essentially, no functional impairment.  

The RO issued a supplemental statement of the case to the 
veteran in November 2001.  It listed the additional evidence 
obtained and considered, and outlined the provisions of 
changes to the law contained in the VCAA, including 
38 U.S.C.A. § 5107 and 38 C.F.R. § 3.159.  The RO granted 
increased ratings to 10 percent for each heel spur and for 
the lumbosacral spine disorder.  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2002).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Foot injuries productive of severe disability are rated as 30 
percent disabling.  Moderately severe foot injuries warrant a 
20 percent rating.  Moderate foot injuries are rated as 10 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2002).  

The veteran's lumbar spine disorder has historically included 
arthritis, although X-rays in recent years have been normal.  
Arthritis is rated based on limitation of motion of the 
affected joints.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  Severe limitation of motion of the lumbar spine is 
rated as 40 percent disabling.  Moderate limitation of motion 
of the lumbar spine is rated as 20 percent disabling.  Slight 
limitation of motion of the lumbar spine is rated as 10 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  

Severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion is rated as 40 percent 
disabling.  A 20 percent evaluation is provided with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, which is unilateral in a standing position.  A 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  

Analysis.  In considering whether or not ratings in excess of 
10 percent should be assigned for the veteran's heel spurs 
and low back disorder the Board has considered all of the 
applicable rating criteria, to include any functional 
impairment caused by pain.  The United States Court of 
Appeals for Veterans Claims (Court) has held consideration 
should be given to functional loss due to pain as provided in 
38 C.F.R. § 4.40.  The Court noted 38 C.F.R. § 4.40 required 
a finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997); Johnston v. Brown, 10 Vet. App. 80 (1997).  In DeLuca 
v. Brown, 8 Vet. App. 202 (1995) the Court held that 
diagnostic codes based solely on range of motion do not 
subsume 38 C.F.R. § 4.40 or 4.45 and that 38 C.F.R. § 4.14, 
which forbids pyramiding, does not forbid consideration of 
higher ratings based on a greater limitation of motion due to 
pain on use, including during flare-ups.  The Court ordered 
the Board to apply the provisions of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint in increased ratings cases.  Functional 
loss due to pain can also limit range of motion.  See 38 
C.F.R. § 4.40 (2002); DeLuca, 8 Vet. App. at 205; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1991); see also 38 C.F.R. 
§§ 4.45, 4.59.  In Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991) the Court noted that Section 4.40 recognizes that 
"functional loss" may be caused by pain "on use" or a 
"limitation of flexion" and that functional loss caused by 
either factor should be compensated at the same rate. 

As to the veteran's bilateral heel disability, the 
regulations do not include a specific Diagnostic Code for 
rating disability caused by heel spurs.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings, nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. 
4.20 (2002).

The provisions of 38 C.F.R. § 4.27 (2002) provide that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen. 

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993). One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995). 

The veteran's right and left heel disabilities are 
appropriately rated under Codes 5299-5284.  38 C.F.R. §§ 
4.20, 4.27, 4.71a (2002).  As noted above, under Code 5284, a 
moderate foot injury warrants a 10 percent rating, whereas a 
moderately severe foot disability is rated 20 percent.  The 
veteran indicates that he has daily bilateral foot pain, 
particularly in the morning, that he uses orthotics in his 
shoes, and that he has been prescribed foot exercises.  In 
addition to the veteran's foot complaints, there is medical 
evidence of heel tenderness on examination in December 1999.  
However, the VA examiner in July 2001 opined that the heel 
spurs were not productive of any functional impairment of 
either foot.  In the absence of objective evidence of 
functional impairment, the Board finds that the veteran's 
heel spurs are not manifested by more than moderate 
disability of either foot.  Thus, ratings in excess of 10 
percent for heel spurs of the right and left foot are not 
warranted.  

Turning next to the veteran's low back disability, there is 
clinical evidence of a chronic lumbosacral strain and 
historical X-ray evidence of mild degenerative changes, 
although X-rays in recent years have been normal.  However, 
VA examinations have revealed full range of motion of the 
lumbar spine.  The VA orthopedic examination of the veteran's 
back in July 2001 revealed no limitation of motion, muscle 
spasms or tenderness to palpation.  In that VA examiner's 
opinion there was no evidence of functional impairment of the 
low back.  The Board has considered the veteran's complaints 
of pain, but VA examiners have not found objective findings 
to show that pain or flare-ups of pain cause additional 
functional impairment to a degree that would support a 
finding of more than mild limitation of motion of the lumbar 
spine.  There is no objective evidence of weakness, excess 
fatigue or incoordination due to the service-connected low 
back disability.  38 C.F.R. §§ 4.40, 4,45; DeLuca, supra.  
The Board also notes that, aside from the fact that service 
connection is not currently in effect for degenerative disc 
disease (38 C.F.R. § 4.71a, Diagnostic Code 5293), there is 
no clinical or X-ray evidence to show a diagnosis of disc 
disease of the lumbar spine.

A higher rating than 10 percent requires either moderate 
limitation of motion of the lumbar spine or evidence of 
muscle spasm on extreme forward bending with loss of lateral 
spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292, 5295 
(2002).  There is no medical evidence of more than slight 
limitation of motion, muscle spasm, or loss of lateral spine 
motion.  In the absence of such evidence an increased rating 
for degenerative bony spurring of the lumbar spine is not 
warranted.  

Since the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001). 

Finally, the Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  The 
Board has noted the veteran is employed at the United States 
Post Office which requires prolonged standing, but notes the 
veteran has not indicated any days lost from work or 
difficulty keeping up with work requirements.  In this 
regard, the Board notes there is no evidence of record that 
the veteran's heel spurs or low back disorder have caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned schedular evaluation), 
has necessitated recent frequent periods of hospitalization, 
or is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.  

ORDER

A rating in excess of 10 percent for a left heel spur is 
denied.  

A rating in excess of 10 for a right heel spur is denied.  

A rating in excess of 10 for degenerative bony spurring of 
the lumbosacral spine is denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

